Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) between
Vermillion, Inc. (formerly Ciphergen Biosystems, Inc.), a Delaware corporation
(the “Company”), and Gail Page (“Executive,” and together with the Company, the
“Parties”) is effective as of November 13, 2008 (the “Effective Date”).
     WHEREAS, the Company and Executive entered into an Employment Agreement
effective as of December 31, 2005 (the “2005 Agreement”), and the parties desire
to amend and entirely restate the 2005 Agreement principally in order to update
Executive’s severance protections and to conform the 2005 Agreement with
Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Parties agree as follows:
1. Position. The Company will continue to employ Executive as its President and
Chief Executive Officer. In this position, Executive will be expected to devote
Executive’s full business time, attention and energies to the performance of
Executive’s duties with the Company. Executive may devote time to outside Board
or advisory positions as pre-approved by the Company’s Board of Directors.
Executive will render such business and professional services in the performance
of such duties, consistent with Executive’s position within the Company, as
shall be reasonably assigned to Executive by the Company’s Board of Directors.
2. Compensation. The Company will pay Executive a base salary of $364,000 on an
annualized basis, payable in accordance with the Company’s standard payroll
policies, including compliance with applicable tax withholding requirements. In
addition, Executive will be eligible for a bonus of up to 50% of Executive’s
base salary for achievement of reasonable performance-related goals to be
defined by the Company’s CEO or Board of Directors. The exact payment terms of a
bonus, if any, are to be set by the Compensation Committee of the Board of
Directors, in its sole discretion.
3. Benefits. During the term of Executive’s employment, Executive will be
entitled to the Company’s standard benefits covering employees at Executive’s
level, including the Company’s group medical, dental, vision and term life
insurance plans, section 125 plan, employee stock purchase plan and 401(k) plan,
as such plans maybe in effect from time to time, subject to the Company’s right
to cancel or change the benefit plans and program it offers to its employees at
any time, In addition, the Executive will receive an annual car allowance of
$10,000 to be provided within each calendar year during the term of this
Agreement.
4. At-Will Employment. Executive’s employment with the Company is for an
unspecified duration and constitutes “at will” employment. This employment
relationship may be terminated at any time, with or without good cause or for
any or no cause, at the option either of the Company or Executive, with or
without notice.
5. Termination without Cause or for Good Reason. In the event the Company
terminates Executive’s employment for reasons other than for Cause (as defined
below) or Executive

 



--------------------------------------------------------------------------------



 



terminates her employment for Good Reason (as defined below) and provided that
Executive signs and does not revoke a standard release of all claims against the
Company, in a form reasonably satisfactory to the Company, does not breach any
provision of this Agreement (including but not limited to Section 10 and
Section 11 hereof) and continues to comply with the PIIA, as hereinafter
defined, Executive shall be entitled to receive, subject to Section 13 below:
            (i) continued payment of Executive’s base salary as then in effect
for a period of twelve (12) months following the date of termination (the
“Severance Period”), to be paid periodically in accordance with the Company’s
standard payroll practices;
            (ii) immediate, accelerated vesting of twenty four (24) months of
any options previously granted by the Company to Executive; additionally,
Executive will have a twenty-four (24) month period following the date of
termination to exercise any or all of her vested options; and
            (iii) continuation of Company health and dental benefits through
COBRA premiums paid by the Company directly to the COBRA administrator during
the Severance Period; provided, however, that such premium payments shall cease
prior to the end of the Severance Period if Executive commences other employment
with reasonably comparable or greater health and dental benefits.
     Executive will not be eligible for any bonus or other benefits not
described above after termination, except as may be required by law.
6. Termination After Change of Control. If Executive’s employment is terminated
by the Company for reasons other than for Cause (as defined below) or by
Executive for Good Reason (as defined below) within the twelve (12) month period
following a Change of Control (as defined below), then, in addition to the
severance obligations due to Executive under Section 5 above, one-hundred
percent (100%) of any then-unvested shares under Company stock options then held
by Executive will vest upon the date of such termination and the period of time
for their exercise will be at the discretion of the Company. It may very well be
necessary for the Executive to exercise such shares on the day of Change in
Control.
7. Definitions. For purposes of this Agreement:
          (a) “Cause” means termination of employment by reason of Executive’s:
               (i) material breach of this Agreement, the Proprietary
Information and Inventions Agreement entered into between Executive and the
Company (the “PIIA”) or any other confidentiality, invention assignment or
similar agreement with the Company;
               (ii) repeated negligence in the performance of duties or
nonperformance or misperformance of such duties that in the good faith judgment
of the Board of Directors of the Company adversely affects the operations or
reputation of the Company;

 



--------------------------------------------------------------------------------



 



               (iii) refusal to abide by or comply with the good faith
directives of the Company’s CEO or Board of Directors or the Company’s standard
policies and procedures, which actions continue for a period of at least ten
(10) days after written notice from the Company;
               (iv) violation or breach of the Company’s Code of Ethics,
Financial Information Integrity Policy, Insider Trading Compliance Program, or
any other similar code or policy adopted by the Company and generally applicable
to the Company’s employees, as then in effect;
               (v) willful dishonesty, fraud, or misappropriation of funds or
property with respect to the business or affairs of the Company;
               (vi) conviction by or entry of a plea of guilty or nolo
contendere, in a court of competent and final jurisdiction, for any crime which
constitutes a felony in the jurisdiction involved; or
               (vii) abuse of alcohol or drugs (legal or illegal) that, in the
Board of Director’s reasonable judgment, materially impairs Executive’s ability
to perform Executive’s duties.
          (b) “Change of Control” means:
               (i) after the date hereof, any “person.” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; or
               (ii) the date of the consummation of a merger or consolidation of
the Company with any other corporation or entity that has been approved by the
stockholders of the Company, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
               (iii) the date of the consummation of the sale or disposition of
all or substantially all of the Company’s assets.
          (c) “Good Reason” means, the occurrence of any one or more of the
following events, without Executive’s consent, which continues uncured for a
period of not less than thirty (30) days following written notice given by
Executive to the Company within thirty (30) days following the occurrence of
such event:

 



--------------------------------------------------------------------------------



 



               (i) a material and adverse change in Executive’s title or
duties(excluding any changes in such duties resulting from the Company becoming
part of a larger entity pursuant to a Change of Control) or base salary; or
               (ii) Executive being required to relocate to an office location
more than 50 miles from Executive’s current office in Austin, Texas. Should
Executive be required and agree to relocate from Executive’s current office in
Austin, Texas, all reasonable moving expenses to relocate Executive’s office and
private residence shall be paid for and billed directly to Company.
     In addition, Executive must actually terminate Executive’s employment with
the Company within six months following the initial existence of the condition
described above in (i) and (ii) giving rise to Good Reason.
          (d) “Separation from Service” or “Separates from Service” shall mean
Executive’s termination of employment, as determined in accordance with Treas.
Reg. § 1.409A-1(h). Executive shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that
Executive and the Company reasonably anticipate that either (i) no further
services will be performed for the Company after a certain date, or (ii) that
the level of bona fide services Executive will perform for the Company after
such date (whether as an employee or as an independent contractor) will
permanently decrease to no more than 20% of the average level of bona fide
services performed by Executive (whether as an employee or independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Company if Executive has been providing services to the
Company for less than 36 months). If Executive is on military leave, sick leave,
or other bona fide leave of absence, the employment relationship between
Executive and the Company shall be treated as continuing intact, provided that
the period of such leave does not exceed six months, or if longer, so long as
Executive retains a right to reemployment with the Company under an applicable
statute or by contract. If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds six months and Executive does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Agreement
as of the first day immediately following the end of such six-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that Executive will return to perform services for the Company.
8. Employment, Confidential Information and Invention Assignment Agreement. As a
condition of Executive’s employment, Executive shall complete, sign and return
the Company’s standard form of Proprietary Information and Inventions Agreement.
9. Non Contravention. Executive represents to the Company that Executive’s
signing of this Agreement, the PIIA, the issuance of stock options to Executive,
and Executive’s commencement of employment with the Company does not violate any
agreement Executive has with Executive’s previous employer and Executive’s
signature confirms this representation.

 



--------------------------------------------------------------------------------



 



10. Conflicting Employment. Executive agrees that, during the term of
Executive’s employment with the Company and during the Severance Period,
Executive will not engage in any other employment, occupation, consulting or
other business activity competitive with or directly related to the business in
which the Company is now involved or becomes involved during the term of
Executive’s employment, nor will Executive engage in any other activities that
conflict with Executive’s obligations to the Company. Executive acknowledges
that compliance with the obligations of this paragraph is a condition to
Executive’s right to receive the severance payments set forth in paragraph 5
above.
11. Nonsolicitation. From the date of this Agreement until 12 months after the
termination of this Agreement (the “Restricted Period”), Executive will not,
directly or indirectly, solicit or encourage any employee or contractor of the
Company or its affiliates to terminate employment with, or cease providing
services to, the Company or its affiliates. During the Restricted Period,
Executive will not, whether for Executive’s own account or for the account of
any other person, firm, corporation or other business organization, solicit or
interfere with any person who is or during the period of Executive’s engagement
by the Company was a collaborator, partner, licensor, licensee, vendor,
supplier, customer or client of the Company or its affiliates to the Company’s
detriment. Executive acknowledges that compliance with the obligations of this
paragraph is a condition to Executive’s right to receive the severance payments
set forth in paragraph 5 above.
12. Arbitration and Equitable Relief.
          (a) In consideration of Executive’s employment with the Company, its
promise to arbitrate all employment related disputes and Executive’s receipt of
the compensation and other benefits paid to Executive by the Company, at present
and in the future, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
STOCKHOLDER OR. BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR
OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION
UNDER THE ARBITRATION RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 1280 THROUGH 1294.2, INCLUDING SECTION 1283.05 (THE “RULES”) AND
PURSUANT TO CALIFORNIA LAW. Disputes which Executive agrees to arbitrate, and
thereby agree to waive any right to a trial by jury, include any statutory
claims under state or federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the California Fair Employment and Housing Act, the
California Labor Code, claims of harassment, discrimination or wrongful
termination and any statutory claims. Executive further understands that this
agreement to arbitrate also applies to any disputes that the Company may have
with Executive,
          (b) Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that the neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. Executive agrees

 



--------------------------------------------------------------------------------



 



that the arbitrator shall have the power to decide any motions brought by any
party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. Executive also agrees that the arbitrator shall have the power to award
any remedies, including attorneys’ fees and costs, available under applicable
law. Executive understands the Company will pay for any administrative or
hearing fees charged by the arbitrator or AAA except that Executive shall pay
the first $125.00 of any filing fees associated with any arbitration Executive
initiates. Executive agrees that the arbitrator shall administer and conduct any
arbitration in a mariner consistent with the Rules and that to the extent that
the AAA’s National Rules for the Resolution of Employment Disputes conflict with
the Rules, the Rules shall take precedence. Executive agrees that the decision
of the arbitrator shall be in writing.
          (c) Except as provided by the Rules and this Agreement, arbitration
shall be the sole, exclusive and final remedy for any dispute between Executive
and the Company. Accordingly, except as provided for by the Rules and this
Agreement, neither Executive nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.
          (d) In addition to the right under the Rules to petition the court for
provisional relief, Executive agrees that any party may also petition the court
for injunctive relief where either party alleges or claims a violation of the
PIIA between Executive and the Company or any other agreement regarding trade
secrets, confidential information, nonsolicitation or Labor Code §2870.
Executive understands that any breach or threatened breach of such an agreement
will cause irreparable injury and that money damages will not provide an
adequate remedy therefor and both parties hereby consent to the issuance of an
injunction. In the event either party seeks injunctive relief, the prevailing
party shall be entitled to recover reasonable costs and attorneys fees.
          (e) Executive understands that this Agreement does not prohibit
Executive from pursuing an administrative claim with a local, state or federal
administrative body such as the Department of Fair Employment and Housing, the
Equal Employment Opportunity Commission or the Workers’ Compensation Board. This
Agreement does, however, preclude Executive from pursuing court action regarding
any such claim.
          (f) Executive acknowledges and agrees that Executive is executing this
Agreement voluntarily and without any duress or undue influence by the Company
or anyone else. Executive further acknowledges and agrees that Executive has
carefully read this Agreement and that Executive has asked any questions needed
for Executive to understand the terms, consequences and binding effect of this
Agreement and fully understand it, including that Executive is waiving
Executive’s right to a jury trial. Finally, Executive agrees that Executive has
been provided an opportunity to seek the advice of an attorney of Executive’s
choice before signing this Agreement.

 



--------------------------------------------------------------------------------



 



13. Taxes. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes. Notwithstanding the foregoing, Executive is
solely responsible and liable for the satisfaction of any federal, state,
province or local taxes that may arise with respect to this Agreement (including
any taxes arising under Section 409A of the Internal Revenue Code (the “IRC”),
except to the extent otherwise specifically provided in a written agreement with
the Company. Neither the Company nor any of its employees, officers, directors,
or service providers shall have any obligation whatsoever to pay such taxes, to
prevent Executive from incurring them, or to mitigate or protect Executive from
any such tax liabilities. Notwithstanding anything in this Agreement to the
contrary, if any amounts that become due under this Agreement on account of
Executive’s termination of employment constitute “nonqualified deferred
compensation” within the meaning of IRC Section 409A, payment of such amounts
shall not commence until Executive incurs a Separation from Service. If, at the
time of Executive’s termination of employment under this Agreement, Executive is
a “specified employee” (within the meaning of IRC Section 409A), any amounts
that constitute “nonqualified deferred compensation” within the meaning of IRC
Section 409A that become payable to Executive on account of Executive’s
Separation from Service (including any amounts payable pursuant to the preceding
sentence) will not be paid until after the end of the sixth calendar month
beginning after Executive’s Separation from Service (the “409A Suspension
Period”). Within 14 calendar days after the end of the 409A Suspension Period,
Executive shall be paid a lump sum payment in cash equal to any payments delayed
because of the preceding sentence. Thereafter, Executive shall receive any
remaining benefits as if there had not been an earlier delay.
14. Successors of the Company. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. This Agreement shall be assignable by the
Company in the event of a merger or similar transaction in which the Company is
not the surviving entity, or of a sale of all or substantially all of the
Company’s assets.
15. Enforceability; Severability. If any provision of this Agreement shall be
invalid or unenforceable, in whole or in part, such provision shall be deemed to
be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.
16. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Texas without giving effect to Texas’s choice of
law rules. This Agreement is deemed to be entered into entirely in the State of
Texas. This Agreement shall not be strictly construed for or against either
party.
17. No Waiver. No waiver of any term of this Agreement constitutes a waiver of
any other term of this Agreement.

 



--------------------------------------------------------------------------------



 



18. Amendment To This Agreement. This Agreement may be amended only in writing
by an agreement specifically referencing this Agreement, which is signed by both
Executive and an executive officer or member of the Board of Directors of the
Company authorized to do so by the Board by resolution.
19. Headings. Section headings in this Agreement are for convenience only and
shall be given no effect in the construction or interpretation of this
Agreement.
20. Notice. All notices made pursuant to this Agreement, shall be given in
writing, delivered by a generally recognized overnight express delivery service,
and shall be made to the following addresses, or such other addresses as the
Parties may later designate in writing:
If to the Company:
Vermillion, Inc.
47350 Fremont Blvd.
Fremont, CA 94538
If to Executive:
Gail Page
15901 Soleil Court
Austin, TX 78734
21. Expense Reimbursement. The Company shall promptly reimburse Executive
reasonable business expenses incurred by Executive in furtherance of or in
connection with the performance of Executive’s duties hereunder, including
expenditures for travel, in accordance with the Company’s expense reimbursement
policy as in effect from time to time.
22. General; Conflict. This Agreement and the PIIA, when signed by Executive,
set forth the terms of Executive’s employment with the Company and supersede any
and all prior representations and agreements, whether written or oral.

                  Vermillion, Inc.
        a Delaware corporation    
 
           
 
  By:
Name:   /s/ James L. Rathmann
 
James L. Rathmann    
 
  Title:   Chairman    

ACCEPTED AND AGREED TO this
13 day of November, 2008.
/s/ Gail S. Page                                   
Gail Page

 